Citation Nr: 9902134	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for drug and alcohol abuse 
as secondary to the service-connected post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to September 1968.

This matter originally came before the Board of Veterans 
Appeals (Board) from rating decisions of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 50 percent 
for PTSD; denied service connection for alcohol and drug 
abuse as secondary to the service-connected PTSD; and denied 
entitlement to a total rating based on individual 
unemployability.  The veteran appealed the decision to the 
Board.  

In a May 1998 decision, the Board also denied the claim of 
service connection for drug and alcohol abuse as secondary to 
the service-connected PTSD.  The claim of entitlement to an 
increased rating for PTSD was remanded to the RO for 
additional development and the claim for entitlement to a 
total rating based on individual unemployability was held in 
abeyance until that development was completed.  

The veteran filed a timely appeal of the issue to the United 
States Court of Veterans Appeals (Court).  In September 1998, 
while the case was pending at the Court, the veterans 
attorney and VAs Office of General Counsel filed a joint 
motion (Motion) requesting that the Court vacate the Boards 
May 1998 decision with respect to the issue of entitlement to 
service connection for drug and alcohol abuse as secondary to 
the service-connected PTSD.  The Motion further requested 
that the issue be remanded for further development and 
readjudication.  (The other two issues noted above were not 
addressed in the Motion because the Court does not currently 
have jurisdiction over them).  In an October 1998 order, the 
Court granted the Motion and vacated that part of the Boards 
May 1998 decision which related to the denial of secondary 
service connection for alcohol and drug abuse, and remanded 
the case to the Board for compliance with the Motion.  

The Board notes that its May 1998 decision also found that 
there was no clear and unmistakable error in a September 1988 
rating decision of the Phoenix, Arizona RO which denied an 
increased rating for PTSD; denied service connection for drug 
and alcohol abuse; and failed to consider a claim for a total 
disability rating based on individual unemployability.  
However, in the Motion noted above, the parties requested 
that the Court retain jurisdiction of, and stay further 
proceedings on, that issue.  Hence, it is not before the 
Board at this time.  


REMAND

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (recognizing that service connection may 
be established for a nonservice-connected disability 
aggravated by a service-connected disability).  In order to 
show that a disability is proximately due to or the result of 
a service-connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally related.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994).

A VA General Counsel (GC) opinion concluded that under 
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
the law prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is a result of a veterans own alcohol or drug abuse.  
Furthermore, the payment of compensation is prohibited 
whether the claim is based on direct service connection or, 
under 38 C.F.R. § 3.310(a), on secondary service connection 
due to a service-connected condition, whether the service-
connected condition caused the disability, or aggravated the 
disability.  See VAOPGCPREC 02-97 (January 16, 1997).  A more 
recent GC opinion explained that additional disability due to 
alcoholism secondary to a service connected disability could 
be service connected, but that compensation would not be 
payable for such additional disability.  VAOPGCPREC 2-98 
(February 10, 1998).  VA General Counsel precedent opinions 
are binding on the Board.  Brooks v. Brown, 5 Vet.App. 484 
(1993).

In Barela v. West, 11 Vet. App. 280 (1998), the Court held 
that while service connection for alcohol and drug abuse may 
be established, compensation is prohibited for disability due 
to alcohol or substance abuse.  
In the May 1998 decision, the Board clearly referenced 
VAOPGCPREC 2-98 and 38 C.F.R. § 3.310(a) and concluded that 
secondary service connection was not warranted because the 
veteran had not presented any competent evidence (i.e., a 
medical opinion) that his drug and alcohol abuse were caused 
or aggravated by his service-connected PTSD.  The Board also 
concluded that the evidence did not show that the veteran had 
a continuing problem with drug addiction or abuse, and he had 
abstained from drinking for several years.  Therefore, there 
was no current disability which could be service-connected.  

Nonetheless, in the Motion the parties requested that the 
case be remanded for consideration in light of Barela, supra.  
They further requested that the veteran be allowed to 
supplement the record.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should provide the veteran 30 
days to submit additional evidence in 
support of his claim.  

2.  If, and only if, the veteran submits 
competent evidence to show that that his 
drug and alcohol abuse are causally 
related to his service-connected PTSD, 
then the RO should schedule the veteran 
for a VA psychiatric examination to 
determine:  (1) whether the veteran has 
any current disability associated with 
drug and/or alcohol abuse; and (2) if he 
does, whether the condition(s) were caused 
or aggravated by his PTSD (or whether they 
are due to other causes).  If any 
disability exists, the examiner should 
provide an estimate of the percent of 
disability due to the alcohol and/or drug 
abuse as opposed to his PTSD.  The 
examiner should also specify for the 
record, to the degree possible, which 
psychiatric symptoms would be associated 
with the veteran's PTSD and which symptoms 
would be associated with any drug and/or 
alcohol abuse.  The veterans claims file 
must be available to the examiner for 
review in conjunction with the 
examination.  A rationale for all opinions 
expressed should be provided.  

3.  Following the completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
actions are completed in full.  Then, the 
RO should readjudicate the claim, 
specifically referencing all current 
regulations and Court directives.  If the 
benefit sought remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental statement of 
the case, and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
